Citation Nr: 0318397	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

On October 28, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the appellant's medical 
records from the VA Medical Center in 
Biloxi, Mississippi and the VA Medical 
Center in Mobile, Alabama, which are 
dated since December 2000.  He has 
apparently been receiving ongoing 
psychiatric care.  

2.  Contact the National Personnel 
Records Center (NPRC), Office of the 
Commandant of the Marine Corps, or any 
other appropriate agency, and request the 
appellant's service medical records.  If 
no service medical records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

3.  The veteran received in-patient 
treatment in service for fragmentation 
wounds to the left leg and ankle on 
February 8, 1971.  These were incurred in 
Quang Nam Province, Vietnam.  The 
appellant contends he was treated for 
these at the United States Naval Hospital 
in Da Nang, Vietnam.  He returned to duty 
on February 11, 1971.  Contact the NPRC, 
Office of the Commandant of the Marine 
Corps, or any other appropriate agency, 
and request all available clinical 
records of this treatment.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

4.  This United States Marine Corps 
veteran is seeking service connection for 
PTSD.  Prepare a letter asking the Office 
of the Commandant of the Marine Corps to 
provide any available information, which 
might corroborate his alleged in-service 
stressors.  Provide that office with a 
description of these alleged stressors 
identified by the veteran.  Also provide 
copies of his personnel records obtained 
showing service dates, duties, and units 
of assignment.  These are in the claims 
folder.  

5.  If, and only if, there is evidence 
that corroborates a stressor(s), then the 
RO should arrange for a PTSD examination 
with the appropriate VA medical facility.  
The purpose of the examination is to 
determine whether the appellant currently 
has PTSD, and, if so, the etiology of 
this disorder.  The examiner should 
utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving at 
a diagnosis.  The claims file and a 
separate copy of this development memo 
must be made available to and  reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  If 
considered necessary, the examiner should 
conduct any necessary diagnostic studies 
and record pertinent medical complaints, 
symptoms and clinical findings.  
The examiner must conduct a thorough 
examination of the veteran's current 
mental status.  It is also imperative 
that the examiner review the veteran's 
service records, service medical records, 
and all pertinent post-service medical 
records, particularly those which 
provided opinions as to the etiology of 
his current psychiatric condition.  
The examiner must certify review such 
records, and provide an adequate 
discussion thereof.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:
Does the appellant currently have PTSD?  
If so, provide an opinion as to whether 
PTSD is causally related to service and 
indicate on what stressful incident(s) 
the diagnosis is based.  The examiner 
must express an opinion as to whether any 
psychiatric disorder found on examination 
such as depression/dysthymia is causally 
related to the veteran's service.
Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





